EX. 99.28(d)(28)(iv) Amendment to Amended and Restated Investment Sub-Advisory Agreement Between Jackson National Asset Management, LLC and Standard & Poor’s Investment Advisory Services LLC This Amendment is made by and between Jackson National Asset Management, LLC, a Michigan limited liability company and registered investment adviser (“Adviser”), and Standard & Poor’s Investment Advisory Services LLC, a Delaware limited liability company and registered investment adviser (“Sub-Adviser”). Whereas, the Adviser and the Sub-Adviser entered into an Amended and Restated Investment Sub-Advisory Agreement effective as of the 1st day of December, 2012, as amended January 1, 2013, and May 30, 2013 (“Agreement”), whereby the Adviser appointed the Sub-Adviser to provide certain sub-investment advisory services to certain investment portfolios of JNL Series Trust (“Trust”). Whereas, the parties have agreed to amend the Agreement to add the following new fund: the JNL/S&P Mid 3 Fund, which will be co-sub-advised by Mellon Capital Management Corporation, effective April 28, 2014. Now Therefore, in consideration of the mutual covenants herein contained, the parties hereby agree to amend the Agreement as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated April 28, 2014, attached hereto. 2. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated April 28, 2014, attached hereto. This Amendment may be executed in one or more counterparts, which together shall constitute one document. In Witness Whereof, the Adviser and the Sub-Adviser have caused this Amendment to be executed as of January 31, 2014, effective as of April 28, 2014. Jackson National Asset Management, LLC Standard & Poor’sInvestment Advisory Services LLC By: /s/ Mark D. Nerud By: /s/ Michael Thompson Name: Mark D. Nerud Name: Michael Thompson Title: President and CEO Title: Managing Director Schedule A Dated April 28, 2014 Funds JNL/S&P Managed Growth Fund JNL/S&P Managed Conservative Fund JNL/S&P Managed Moderate Growth Fund JNL/S&P Managed Moderate Fund JNL/S&P Managed Aggressive Growth Fund JNL/S&P Competitive Advantage Fund JNL/S&P Dividend Income & Growth Fund JNL/S&P Intrinsic Value Fund JNL/S&P Mid 3 Fund JNL/S&P Total Yield Fund A-1 Schedule B Dated April 28, 2014 (Compensation) Funds Group 1: JNL/S&P Managed Growth Fund JNL/S&P Managed Conservative Fund JNL/S&P Managed Moderate Growth Fund JNL/S&P Managed Moderate Fund JNL/S&P Managed Aggressive Growth Fund Assets Annual Rate Effective January 1, 2013: $0 to $8 Billion Over $8 Billion 0.02% 0.01% The assets of the funds are aggregated for purposes of calculating the sub-advisory fee. Group 2: JNL/S&P Competitive Advantage Fund JNL/S&P Dividend Income & Growth Fund JNL/S&P Intrinsic Value Fund JNL/S&P Total Yield Fund Assets Annual Rate Effective January 1, 2013: $0 to $1Billion Next $2 Billion Over $3 Billion 0.08% 0.07% 0.05% The assets of the funds are aggregated for purposes of calculating the sub-advisory fee. Group 3: JNL/S&P Mid 3 Fund Assets Annual Rate Effective April 28, 2014: $0 to $1Billion Over $1 Billion 0.08% 0.07% B-1
